



Exhibit 10.33


Summary of Director and Executive Officer Compensation Arrangements


In addition to the compensation arrangements filed as other exhibits to this
annual report, EnPro Industries, Inc. (the “Company”) has the following
compensation arrangements with its directors and current executive officers who
are named executive officers.


Compensation Arrangements for Directors


The Company has an arrangement to pay non-employee members of the Company’s
board of directors compensation for their service on the board. Effective for
2020, each non-employee member of the Company’s board of directors receives an
annual retainer of $200,000, $90,000 of which is paid in cash and $110,000 of
which is paid in phantom shares of our common stock upon the director’s
termination of service as a director. The non-executive chairman of the board
receives an additional quarterly fee of $22,500 for his service in that capacity
and for his service as chairman of the Nominating and Corporate Governance
Committee, the chairman of the Audit and Risk Management Committee receives an
additional annual fee of $20,000, and the chairman of the Compensation and Human
Resources Committee receives an annual fee of $15,000.


Compensation Arrangements for Named Executive Officers


The Company’s chief executive officer and its other most highly compensated
current executive officers who are named executive officers in the Company's
proxy statement for its 2020 annual meeting of shareholders are all “at-will”
employees who serve at the pleasure of the board of directors. The board of
directors sets the annual base salary for each of the named executive officers
and has the discretion to change the salary of any of the officers at any time.
Effective as of April 1, 2020, the annual base salaries for these named
executive officers are as follows:
Named Executive Officer
Base Salary
Marvin A. Riley
$825,000
J. Milton Childress II
$486,000
Robert S. McLean
$424,000
William C. O'Neal
$312,000
Steven Bower
$307,000






